701 So. 2d 1224 (1997)
Michael WHIDDEN, Appellant,
v.
STATE of Florida, Appellee.
No. 97-507.
District Court of Appeal of Florida, First District.
December 1, 1997.
*1225 Nancy A. Daniels, Public Defender; Glen P. Gifford, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; L. Michael Billmeier, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this direct criminal appeal, appellant contends that the trial court erroneously revoked his probation. The trial court based its decision on findings that appellant had violated two conditions of his probation by failing to make monthly reports to his probation officer, and by failing to pay restitution and other specified monetary obligations. The record clearly supports the trial court's finding regarding the failure to make monthly reports. However, the record will not support the finding regarding the failure to pay monetary obligations because the trial court did not find that appellant had the ability to pay those obligations. See e.g., Vincent v. State, 699 So. 2d 806 (Fla. 1st DCA 1997). It is not clear to us that the trial court would have revoked appellant's probation based solely upon the failure to make monthly reports. Accordingly, we affirm in part, reverse in part, and remand for further proceedings consistent with this opinion.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
MINER, ALLEN and WEBSTER, JJ., concur.